Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 9, 10 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth in the previous office action;
“In claim 9, “the longitudinal axle“ listed with no clear structural relationship to the support member. Here such can be a separate element or a feature upon the support member. Further there is no previously recited no shape or element of the support member that has a longitudinal dimension.  As such, how a longitudinal axle would be related to the support member or how such is to rotate over it cannot be clearly determined. is recited such that one could determine how a longitudinal feature exist or how such how a longitudinal axle is to  of  the support member lacks a proper antecedent.  No axle or rotatable any such structure has been previously recited. 
The amendments to claim 10 do not resolve the structural unclarity of the claim.  Here such is interpreted for the purposes of the instant office action to be invoking means plus function where the member is generically recited without structure to perform the function to control to limit rotation of the first axle. The corresponding structure disclosed is control member 174 in a “magnet brake”.  Likewise the claim 11, is considered to invoke means plus function. In claim 12, a position member is considered a generic placement term invoking means plus function for a member that functions to rotate a first and second axle. The corresponding structure is considered disclosed as 112 and mechanism 120 in the lever and linkages of fig. 4B.  
Claim 8 is interpreted as above with the corresponding structure of the support member being disclosed as 170 with the half circle and flat side as shown in fig. 9C. “
Conclusion
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Indefiniteness Rejections
 	With respect to this rejection, applicant dismisses it as a matter of breadth.  The rejection is clear that the matter is one of scope and how the elements structurally relate to one another.  The multiple meanings and possible element combinations are given to show how one skilled in the art could not clearly determine the metes and bounds for the claims as now recited. See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”). As such, this grounds for rejection remains. 

Anticipation Rejections
Applicant has amended claim 1 to call for the mechanism to be coupled with an electric motor.  The mechanism recited is generic and limited only by its function to move the guide between positions.  As such, it is being interpreted as means plus function with the corresponding structure best shown in fig. 4B and the crank 122 replace as an electric motor. To that extent the grounds for rejection has not been sustained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711